Judgment unanimously affirmed, with costs. Memorandum: Without statement of reasons, Special Term denied the application for modification of the child support provisions of the judgment of divorce entered in September, 1973. We find that the papers before Special Term, as shown by the record on appeal, were inadequate to support a determination. Neither the judgment sought to be modified nor the separation agreement, the terms of which were partly embodied in the judgment, was presented to the court. Moreover, although the parties set forth their respective claims of change of financial circumstances, which in various respects were in dispute, no reference was made to the needs or interests of the children; and no testimony was taken. Because of the inadequacy of the presentation, Special Term properly denied it. (Appeal from judgment of Monroe Supreme Court —support.) Present—Cardamone, J. P., Simons, Dillon, Goldman and Witmer, JJ.